Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-14-00897-CV

                      IN THE ESTATE OF William Thomas BOOTH

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2786
                         Honorable Tom Rickhoff, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       Appellant’s motion for rehearing is DENIED. This court’s prior opinion and judgment
dated April 13, 2016 are WITHDRAWN. In accordance with this court’s opinion of this date, the
order of the probate court is AFFIRMED. It is ORDERED that appellee, The Estate of William
T. Booth, recover its costs of this appeal from appellant, Kay Lynn Maynard.

       SIGNED July 6, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice